Citation Nr: 1412052	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  03-12 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for major depression with insomnia.

2.  Entitlement to an initial rating higher than 10 percent for a headache disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.



INTRODUCTION

The Veteran had active military service from June 1978 to October 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Other claims also on appeal to the Board are being addressed in a separate decision, as the Veteran has a different representative, instead a private attorney, for those other claims.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records, but which the RO considered when it last adjudicated these claims, as reflected in the June 2013 statement of the case (SOC).  Thus, a waiver is not required to permit the Board also to consider these additional records.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  The Veteran's major depression with insomnia is manifested by mild symptoms, including self-reported panic attacks, anxiety, chronic sleep impairment (insomnia), and concentration and memory impairment, resulting in no worse than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with routine behavior, self-care, and conversation normal.  

2.  He has prostrating migraine headaches occurring more than once per month, but not to the extent of resulting in severe economic inadaptability. 


CONCLUSIONS OF LAW

1. The criteria for a rating greater than 30 percent for the depression with insomnia have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9434 (2013).  

2.  The criteria are however met for a higher initial rating of 30 percent, though no greater rating, for the migraine headaches.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3; 4.124a, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Letters dated in June 2010 and May 2013 provided all notice required under the VCAA, including insofar as notifying the Veteran of VA's general criteria for rating service-connected disabilities, providing examples of the types of evidence that might tend to support the claims, and informing him of his and VA's respective responsibilities in obtaining relevant records and other evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).


The letters were followed by adequate time for the Veteran to submit information and evidence in response before initial adjudication or readjudication of these claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Moreover, with regard to the initial rating of his headache disorder, because this appeal stems from a granted service-connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  So all required notice has been provided.

Regarding the additional duty to assist the Veteran with his claims, his service treatment records (STRs), post-service VA treatment records, and private treatment records have been obtained and associated with his claims file for consideration.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  VA examinations were performed in November 2009, January 2010, and December 2012 that included consideration of his medical history and set forth findings enabling the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  There is no evidence indicating there has been a material change in the severity of his depression with insomnia or headache disorder since he was last examined.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, VA's duty to assist has been satisfied, as well. 

In light of this preliminary development of the claims, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and there is no indication of prejudicial error with regards to VA's duties to notify and assist him with these claims.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.


Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (apply this concept to established ratings); and Fenderson v. West, 12 Vet. App. 119, 126 (1999) (also applying this concept to initial ratings).  Regarding the latter, in initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the date of application for service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2013).  

A.  Major Depression with Insomnia

The Veteran's service-connected major depression with insomnia has been evaluated as 30 percent disabling under Diagnostic Code (DC) 9434, which pertains to major depressive disorder.  See 38 C.F.R. § 4.130.  Almost all mental disorders, including depression and anxiety disorders, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9434.  Under the Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 


A higher 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as mere examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id., at 443.

The newer DSM-V has now been officially released.  However, 38 C.F.R. § 4.130  still explicitly refers instead to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  But it is unclear when that proposed change will be published.  Regardless, in the meantime the Veterans Benefits Administration (VBA) and Veterans Health Administration (VHA) essentially have agreed that their target date for moving to the DSM-V was October 1, 2013, coinciding with the beginning of this fiscal year.  

It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2013).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, 

neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).   

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2010); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Here, the preponderance of the evidence shows that the Veteran's major depression with insomnia have more nearly approximated the criteria for a higher 30 percent rating under the Rating Formula throughout the pendency of this claim, although not warranting an even higher rating of 50 percent or greater.  At the January 2010 VA examination, the Veteran reported "continued depression," including "feeling down" and increased anxiety experienced as chronic worry.  He further reported "occasional fleeting fear and anxiety with panic" that comes without warning.  He experienced "social phobia," stating that he was unable to be around people, and by avoiding social contact was able to decrease his panic.  He thus used social avoidance to manage anxiety, and had "chronic problems establishing new relationships," according to the examiner.  He also related problems with sleep and decreased appetite with variations in weight.  He had problems with concentration, and stated that he had "problems with productivity at work due to memory problems."  In terms of his family life, he reported being married with children, and described his relationship with his spouse and children as "good."  With regard to his occupation, he reported doing contract work since 2005 as a chairman with a labor union.  The Board sees that VA psychiatric examinations dated in March 2008 and December 2012 also show he has had a job in the civil service for over twenty years, in which he remains employed.  

The examination report reflects that on mental status examination, the Veteran's orientation, appearance and hygiene, behavior, affect, mood, communication, thought processes, and speech were all found by the examiner to be normal or appropriate.  He showed some impairment with attention and focus.  In this regard, he had some problems with recall and "repeated more than 5 digits," presumably in reference to cognitive testing.  He was able to read and understand directions.  His judgment was not impaired and his abstract thinking was normal.  His memory was also within normal limits.  The examiner rendered a diagnosis of "major depression recurrent," and assigned a GAF score of 78.  In terms of functional impairment, the examiner stated that the Veteran had difficulty establishing and maintaining effective work and social relationships because he had poor motivation to establish relationships with others.  However, the examiner found that the "best description" of the Veteran's psychiatric impairment was that his psychiatric symptoms were "mild or transient but cause occupational and social impairment with a decrease in work efficiency and decreased ability to complete occupational tasks only during periods of significant stress."  The Veteran required continued treatment and was currently on medications.  

At the December 2012 VA examination, the Veteran reported depression for the past twenty years, stating that he did not want to do anything and felt "overwhelmed" when addressing authority figures on his job, with "heart racing," sweating, and a feeling "like people are watching me."  He woke up nightly between midnight and one in the morning because of migraine headaches and nightmares.  The examiner reiterated the diagnosis of major recurrent depression, and found that the Veteran's symptoms included depressed mood, anxiety, and chronic sleep impairment.  A GAF score of 70 was assigned.  The examiner concluded based on an examination of the Veteran and a review of his pertinent medical history that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.

The Board has considered other relevant evidence.  In a May 2009 letter, the Veteran's private treating physician, Dr. S.P., stated that the Veteran had work-related anxiety, and that the work environment exacerbated this condition.  

In a June 2009 statement, the Veteran's spouse, who is a registered nurse, wrote that the Veteran's psychiatric disorder causes "significant problems with concentration and memory."  He was preoccupied with anxiety to the point where he had difficulty maintaining his train of thought and recalling dates and other pertinent information, according to this statement.  The Veteran's spouse further stated that the Veteran had difficulty focusing, and often forgot things he was going to do, requiring that he keep a list.  She also opined that the Veteran had other disorders, such as musculoskeletal pain, sinusitis, and elevated blood pressure, among other conditions, as a result of his psychiatric disorder.  However, apart from his headaches, which are discussed below, service connection has been denied for the other claimed disorders, and these claims are not on appeal before the Board.  Thus, only the Veteran's psychiatric disorder itself and associated headaches will be considered. 

The January 2010 and December 2012 VA examination reports constitute the most probative evidence with regard to determining the appropriate schedular rating for the Veteran's psychiatric disorder.  They represent in-depth findings of psychologists or psychiatrists based on a review of the Veteran's medical history and the clinical findings made on examination.  Moreover, the examiners specifically commented on the overall level of impairment associated with the Veteran's psychiatric disorder and its effect on occupational and social functioning.  Both examiners found that the Veteran's depression with insomnia, and associated symptoms including anxiety, produced no more than mild impairment, as confirmed by the GAF scores of 78 and 70 assigned, and the discussion in the January 2010 VA examination report.  See Carpenter, 8 Vet. App. at 242; see also Richard, 9 Vet. App. at 267; DSM-IV.  The examiners found in their professional judgment that the Veteran's psychiatric disorder either caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with routine behavior, self-care, and conversation normal, or was not significant enough to interfere with occupational and social functioning.  These findings weigh against assignment of a rating of 50 percent or higher under the Rating Formula, and rather support the assignment of a 30 percent rating, which specifically contemplates the level of impairment described in the January 2010 VA examination report.  See 38 C.F.R. § 4.130, DC 9434.  

The preponderance of the evidence shows that the Veteran does not have symptoms or functional impairment equivalent in severity to a 50 percent rating or higher.  His depression, anxiety, panic attacks, memory loss, and insomnia or chronic sleep impairment are all contemplated by the criteria for a 30 percent rating under the Rating Formula.  See id.  While the Veteran has difficulty establishing and maintaining effective work and social relationships due to social anxiety, as found by the January 2010 VA examiner, this impairment does not warrant a 50 percent rating given the examiner's characterization of his actual occupational impairment as being "a decrease in work efficiency and ability to complete occupational tasks only during periods of significant stress."  A 50 percent rating requires reduced reliability and productivity, which necessarily is a more severe level of functional impairment.  See id.  Moreover, a higher rating may not be assigned based on social impairment alone.  See 38 C.F.R. § 4.126. 

With regard to the severity of the Veteran's symptoms in terms of occupational and social impairment, the VA examination reports carry more weight than the statements by the Veteran and his spouse, as the former reflect objective clinical findings by medical professionals specializing in mental health disorders.  The Veteran does not have a medical background or expertise, and thus is considered a lay person in the field of medicine.  Therefore, while he is competent to report his symptoms, his statements are outweighed by the findings of the VA examiners with respect to the actual level of occupational and social impairment resulting from his mental health disorder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).

While the Veteran's spouse is also a medical professional as she is a registered nurse, she does not have the level of expertise of someone who specializes in mental health disorders, such as a psychologist or psychiatrist.  Moreover, as the Veteran's spouse, she has an understandable bias in this matter.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]").  Thus, to the extent her statements are meant support entitlement to a rating greater than 30 percent, they are outweighed by the findings of the VA examiners, who are both objective and possess greater expertise in the relevant medical area.  

The May 2009 letter by Dr. S.P., while showing that the Veteran experiences increased anxiety at work, does not suggest that it is worse or causes more severe impairment with regard to occupational functioning than what has been found by the VA examiners.  Thus, it does not support entitlement to a higher rating.

The Veteran argued in his September 2013 substantive appeal (VA Form 9) that he has panic attacks three to four times per month triggered by social interaction and therefore meets the criteria for a 50 percent rating.  However, reportedly having panic attacks several times a month does not in itself show that a higher rating is warranted absent competent and credible evidence that they result in the level of occupational and social impairment contemplated by that rating, namely reduced reliability and productivity.  See 38 C.F.R. § 4.130, DC 9434.  The above evidence weighs against this level of impairment, for the reasons already discussed.  Moreover, panic attacks three to four times a month does not necessarily equate to panic attacks more than once per week, as specified in the criteria for a 50 percent rating, and is not equivalent in severity since it does not cause reduced reliability and productivity in the Veteran's case.  See id. 


With regard to the Veteran's contention that a separate rating should be assigned for insomnia, his insomnia is already compensated with the assignment of a 30 percent rating under the Rating Formula, which takes into account chronic sleep impairment.  See id.  Thus, a separate rating for insomnia would violate the rule against pyramiding by compensating the Veteran twice for the same disability under various diagnoses.  See 38 C.F.R. § 4.14.  

In summary, the Veteran does not have symptoms in equivalent in severity to a 50 percent, 70 percent, or 100 percent rating under the Rating Formula, as his symptoms do not result in the level of occupational and social impairment compensated by these higher evaluations.  See 38 C.F.R. § 4.130, DC 9434.  Rather, based on the VA examination reports, the preponderance of the evidence shows that his level of occupational and social impairment is no worse than that contemplated by a 30 percent rating.  See id.  Although he appears to have worse social impairment than occupational impairment, stating that apart from his relationships with his wife and children, which he characterizes as "good," he is essentially socially isolated due to anxiety, a higher rating may not be assigned based on social impairment alone.  See 38 C.F.R. § 4.126.  Moreover, his social impairment does not cause the level of occupational impairment required for a 50 percent rating.  Accordingly, for all the reasons discussed above, the Veteran's depression with insomnia more nearly approximates the criteria for a 30 percent rating.  See 38 C.F.R. § 4.130, DC 9434.  

With regard to the possibility of staged ratings, the preponderance of the evidence shows that the Veteran's depression with insomnia has not met the criteria for a rating greater than 30 percent at any point during pendency of this claim, as explained above.  Thus, staged ratings are not appropriate for the timeframe on appeal.  See Hart, 21 Vet. App. at 509-10. 

The issue of a total disability rating based on individual unemployability (TDIU) has not been raised in connection with this claim.  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran has not stated and there is no evidence otherwise suggesting that his psychiatric disorder is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  Rather, the evidence shows that he is currently employed, and does not indicate that the employment is marginal or sheltered or that the Veteran does not command a living wage from such employment.  Thus, consideration of entitlement to TDIU is not warranted. 

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, his symptoms, including depression and "feeling down," panic attacks, anxiety, chronic sleep impairment, memory loss, and decreased concentration, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account many such symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for major recurrent depression with insomnia, or are not adequately compensated by the 30 percent rating already assigned, as discussed above.  Headaches caused by the Veteran's medications to treat his psychiatric disorder, or directly caused by the disorder itself, are service-connected and separately compensated.  Their evaluation is discussed below. 

Accordingly, the first step of the inquiry is not satisfied.  Thus, consideration of related factors under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Moreover, there is no evidence of frequent hospitalizations for the Veteran's psychiatric disorder, and interference with employment is not sufficient by itself to warrant extraschedular referral.  See VAOPGCPREC 6-96.  Indeed, the Rating Formula expressly addresses occupational impairment in its criteria.  Accordingly, referral for extraschedular consideration is not warranted.  

In summary, the preponderance of the evidence is against the Veteran's claim for a rating greater than 30 percent for his major depression with insomnia.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 30 percent for this service-connected mental disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Headaches

The Veteran's headaches have been assigned a 10 percent rating under DC 8100, which specifically concerns migraines.  See 38 C.F.R. § 4.124a.  Under DC 8100, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Id.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  Id.  A noncompensable (0 percent) rating is assigned for less frequent attacks.  Id.  

The evidence is at least in equipoise as to whether the Veteran's headaches warrant a 30 percent rating under DC 8100.  At the January 2010 VA examination, the Veteran described chronic and debilitating headaches, which at times were so severe that his vision became blurred and he felt nauseated.  Headache pain varied throughout the day and night, but was always present.  The headaches lasted several hours to several days, and occurred several times a month with pain coming and going over prolonged periods of time.  On average he experienced headaches 4 times per month, and they lasted for 18 hours at a time.  Symptoms associated with his headaches included difficulty falling and staying asleep, always feeling exhausted especially after a headache episode, heightened anxiety, inability to focus or concentrate, sensitivity to light, noise, and smells, nausea, and blurred vision.  Functional impairment consisted of being unable to work and being confined to bed for several hours to several days.  He reported that over-the-counter migraine medications afforded no relief.  No neurological abnormalities were noted on examination.  The examiner diagnosed tension headaches, with subjective factors being that they occurred constantly, with migraines occurring 4 times a month and lasting about 1 day.  

At the December 2012 VA examination, the Veteran reported headaches occurring twice per month.  He stated that a month earlier the headaches became very severe and he missed two weeks of work.  Although the headache itself lasted a couple of days, his doctor had changed his medications and he felt too lethargic, drowsy, and nauseated to go to work.  Symptoms included constant head pain, pulsating or throbbing head pain, pain on both sides of the head, and pain worsening with physical activity, as well as nausea, vomiting, and sensitivity to light.  The duration of typical head pain lasted less than one day.  The examiner concluded that the Veteran had prostrating migraine headaches that occurred more frequently than once per month.  However, he indicated that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  With regard to the impact on the Veteran's ability to work, the examiner stated that the Veteran missed one or two days per month, but that his job allowed him to work from home, and he was also able to make certain accommodation such as turning off the lights in his office.  The examiner also noted that the Veteran had been granted a waiver from the state where he lived to have a darker tint on the windows of his car than was typically allowed due to his migraine headaches. 

In a September 2013 statement, the Veteran related that since January 2013 he was missing three to four days a month from work due to migraines, as he now had a supervisor and was unable to just sit in his office or work from home when he had headache symptoms.  However, he did not indicate that the headache symptoms themselves had worsened, but simply that there had been a change in his work situation.

The VA treatment records show that the Veteran is prescribed medication for his headaches. 


As the VA examinations show that the Veteran experiences prostrating attacks from migraine headaches on average more than once a month, and indicate that this has been so throughout the pendency of the claim, a 30 percent rating is warranted.  See 38 C.F.R. § 4.124a, DC 8100.  

The preponderance of the evidence weighs against assignment of a 50 percent rating.  In the December 2012 VA examiner's professional judgment, the Veteran's prostrating migraine attacks did not equate to "very frequent" completely prostrating and prolonged attacks.  See id.  Although the Veteran reported in the September 2013 statement that he was missing more days from work since the December 2012 VA examination, he did not indicate that he was experiencing more prostrating attacks than what was reported at the examination.  He missed two weeks from work a month prior to the December 2012 VA examination, but explained that it was not due to headache symptoms, which resolved after two days, but due to medications causing drowsiness and nausea.  There is also no evidence of "severe economic inadaptability," as the Veteran has maintained his normal employment and, although he must miss days from work each month, has not reported reduced income severe enough to suggest "severe economic inadaptability."  Rather, the 30 percent rating compensates for the time missed from work.  See 38 C.F.R. § 4.1.  Although the Veteran has reported constant head pain in addition to the prostrating migraine attacks, the evidence does not show that the head pain causes functional or occupational impairment beyond that caused by the prostrating attacks.  The fact that the Veteran's car windows must be tinted due to his migraine headaches certainly constitutes probative evidence of their severity, but does not show that they are so severe as to equate to frequent and prolonged attacks resulting in severe economic inadaptability.  

In summary, resolving any doubt in favor of the claim, the Veteran's headache disorder more nearly approximates the criteria for a 30 percent rating.  See 38 C.F.R. § 4.124a, DC 8100.  The preponderance of the evidence shows, however, that this disorder has not met the criteria for a rating greater than 30 percent at any point since the Veteran's claim for service connection.  Thus, staged ratings are not appropriate for the timeframe on appeal.  See Fenderson, 12 Vet. App. at 126. 

The derivative issue of entitlement to a TDIU has not been raised.  See 38 C.F.R. §§ 3.340, 4.16; Rice, 22 Vet. App. at 453.  As discussed above with regard to the evaluation of the Veteran's psychiatric disorder, the evidence shows that he is currently employed and does not indicate the employment is marginal or sheltered or that he does not command a living wage from such employment.  Thus, there is no evidence of unemployability associated with his headache disorder.

Referral for extra-schedular consideration also is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  Under the schedular criteria, headache disorders are generally compensated by the number of prostrating attacks and their effect on employment ("economic adaptability").  See 38 C.F.R. § 4.124a, DC 8100.  Thus, the 30 percent rating assigned compensates for such attacks, based on the Veteran's subjective reports.  Specific symptoms, including headache pain, nausea, or sensitivity to light, are not mentioned in DC 8100, which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that the presence of one or more such symptoms is assumed, and that the evaluation turns not on the particular symptoms the claimant has but rather on their functional effects- namely prostrating attacks.  Indeed, the purpose of the schedular criteria is not to compensate for specific symptoms, but instead for the average impairment in earning capacity resulting from such symptoms.  See 38 C.F.R. § 4.1; see also 38 C.F.R. § 4.21 (2013) (providing that application of the rating schedule requires "coordination of rating with impairment of function").  In this light, a comparison of the Veteran's headache disorder, including the type and severity of the various symptoms he has reported, and the criteria under DC 8100 does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Indeed, two VA examiners considered such symptoms and did not suggest that they were unusual or exceptional for a migraine headache disorder.  

The Board has also considered the Veteran's report of missing two weeks from work due to a change in medications causing lethargy, drowsiness, and nausea.  However, the medication side effects appear to be confined to a one-time and short-lived episode and thus are not sufficient to suggest additional disability associated with the Veteran's headache disorder not compensated by the schedular rating.  Moreover, missing work for two weeks due to these side effects does not amount to "marked interference with employment," and thus the second step of the inquiry is not satisfied with regard to medication side effects.  See Thun, 22 Vet. App. at 118-19.

In summary, the first step of the inquiry is not satisfied with regard to the Veteran's headache disorder.  Thus, consideration of related factors under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  As discussed in the preceding paragraph, this second step is also not satisfied when considering side effects of medication separately. 

Accordingly, the balance of the evidence supports assignment of a higher initial 30 percent rating for the Veteran's headaches.  However, the preponderance of the evidence weighs against a rating greater than 30 percent.  Consequently, 
the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 30 percent for these headaches is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim of entitlement to a rating greater than 30 percent for the major depression with insomnia is denied. 

However, a higher 30 percent initial rating, though no greater rating, is granted for the migraines, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


